DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 10/15/2021 has been entered. Claim 5 remains pending in the application, with claims 1-4 & 6-11 remaining withdrawn as being drawn to non-elected inventions.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara (JP2016100491A - cited in IDS and machine translation provided by applicant) and Ovalle et al (WO2016136685 - corresponding U.S PG Pub 20180043659A1 used for citations) and Huang et al (U.S PG Pub 20060234056A1) and Maeno et al (U.S PG Pub 20110133135A1).
Regarding claim 5, Fujiwara, is also drawn to the art of manufacturing a heat radiation sheet, wherein a filler layer is sandwiched between resin/adhesive layers, with the filler layer being a graphite sheet (‘Overview’; [0009]). Fujiwara is further drawn to the art of a radiation sheet i.e. a heat dissipation sheet that can be used in a semiconductor such as a CPU, a transistor, an LED etc. [0001]. In essence, Fujiwara is drawn to a heat radiation sheet/material for electrical components. Fujiwara discloses the steps of preparing a filler layer (graphite sheet) (3) [0013-0014] and a first and second release member (release liners to which a PSA/resin is applied) to which resin is applied ([0015-0017]; [0083-0084]). 
The first release member is interpreted as the adhesive layer (1) and the release liner (2), and the second release member is interpreted as the release liner (4) and adhesive layer (5) (Figure 1A-E). Fujiwara also discloses laminating steps of laminating the two release members to the graphite sheet, with each release member being laminated on one side in a thickness direction (Figures 1A-E) [0087-0102]. Fujiwara 
Further, as can be seen from figures 1A-E, the distal end portions of the graphite sheet are exposed. Further, given that the adhesives are PSAs, the action of pressing using a roll can be interpreted as a hardening or solidifying step which solidifies the adhesive sheets around the graphite sheet and forms the laminate structure. Further, Fujiwara discloses that a plurality of PSA layers may be used, with up to 6 PSA layers being used [0116]. 
In the event the applicant disagrees with the explanation as pertaining to the solidifying step, further prior art guidance is provided by Ovalle. 
Ovalle is also drawn to the art of a composite sheet which includes a filler layer (CNT layer/sheet 10) sandwiched between two adhesive layers (24 & 23) with release liners (40) for both adhesive layers (Figure 5; Abstract; Column 13, lines 18-50). Ovalle discloses the adhesive layers being curable, and that the curing or hardening provides sufficient solidness/hardness to provide protection to the filler layer/sheet (10) (Abstract; Column 5, lines 35-44). Ovalle further discloses laminating the adhesive layers and release liners and then curing the adhesive layers (Column 14, lines 28-53 & Column 15, lines 54-64).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Fujiwara, with the step of solidifying or curing, as disclosed by Ovalle, to arrive at the instant invention, in order to obtain sufficient hardness for the adhesive layer to protect the filler layer (Column 5, lines 35-38).

With regards to the filler layer being vertically aligned carbon nanotubes, this is not know from Fujiwara or Ovalle, however, it is known to use CNTs in a filler/middle layer as disclosed by Huang.
Huang, drawn also to the art of a thermal interface material which includes a matrix and a plurality of CNTs (Abstract; [0003]), discloses a thermal interface material, i.e. a thermal/heat dissipation material that is used in electronic components such as semiconductor chips [0005]. Huang discloses that graphite is a conventional material used as a thermal interface material i.e. a heat dissipation material [0006], but that such a conventional material cannot adequately meet the requirements of modern electronic components [0006]. In light of this, Huang discloses using CNTs as a thermal interface material, or rather CNTs in a polymer matrix (curable liquid matrix [0028]) [0010-0019]. Huang further discloses a similar method of forming the thermal interface material in that CNTs are laminated with protective sheets that are releasable and a middle layer is a curable polymer in which the CNTs are embedded upon curing, i.e. a filler layer that is CNTs being laminated between two protective sheets and then polymer layer between being cured to form the composite material [0013-0019]. Huang further discloses that such a thermal interface material has a low thermal interface resistance and a high heat conducting efficiency. Huang, through this disclosure has also disclosed that while graphite is a conventional material used in heat dissipation sheets/materials, that CNTs are a much better performing material, and as such are known equivalents, while also 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Fujiwara with the filler layer being CNTs as disclosed by Huang, to arrive at the instant invention, in order to have a thermal interface material that has a low thermal interface resistance and a high heat conducting efficiency [0011], to further improve the heat dissipation sheet of Fujiwara which is used for electrical components such as semiconductors. It would have further been obvious to modify the graphite sheet of Fujiwara, with the CNTs of Huang, since the courts have held that the application of a known technique/material (CNTs in heat dissipation material) to a known device/product (heat dissipation material/sheet) ready for improvement (better heat dissipation material) to yield predictable results is obvious and a matter of ordinary skill (MPEP 2143 I(D)).  
With regards to the CNTs being vertically aligned and further the end portions being exposed in a thickness direction through the resin in each release member, this limitation is not disclosed by Fujiwara, Ovalle, nor Huang, but is known, however, from Maeno.
Maeno, is also drawn to the art of a composite material with a filler layer being carbon nanotubes and the carbon nanotubes being set or penetrating a resin layer to form a carbon nanotube aggregate (Abstract; Figure 1). Maeno further discloses a similar process to the instantly claimed process, in that Maeno discloses the filler layer being vertically aligned/oriented carbon nanotubes, with the carbon nanotubes being laminated between two releasable protective sheets (release members), and a resin 
It would have been obvious to an ordinarily skilled artisan to have modified the method of Fujiwara, Ovalle, and Huang, and specifically the CNTs of Huang being vertically aligned CNTs, and further with the end portions of the CNTs being exposed in the thickness direction through the resin layer, as disclosed by Maeno, to arrive at the instant invention, in order to have a composite material useful as a material which has extremely high thermal diffusion (i.e. heat dissipation) property and extremely high conductivity, and can express sufficient adhesive strength in its surface, and is excellent in reworking property at the time of a bonding operation [0018].

Response to Arguments
Applicant’s arguments, see Amendment pages 6-7, filed 10/15/2021, with respect to the rejection(s) of claim(s) 5 under 35 U.S.C. 103 have been fully considered and are persuasive in view of the amendments and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fujiwara, Ovalle, . Huang, discloses the improvement in using CNTs in heat dissipation material, and Maeno discloses the filler layer being vertically aligned CNTs and further discloses the end portions of the CNTs being exposed through the resin in the thickness direction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712